Citation Nr: 1642978	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling, as a residual of a cerebrovascular accident (CVA).

2.  Entitlement to separate ratings for other residuals of a CVA.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for status post CVA, residual headaches and visual difficulties (claimed as vision loss and migraines).

By way of background, in September 2001, the Veteran claimed entitlement to service connection for multiple conditions, to include migraine headaches, stroke, and loss of bilateral vision since stroke.  In a February 2002 rating decision, the RO granted service connection for status post CVA, residual headaches and visual difficulties (claimed as vision loss and migraines) with an initial 20 percent rating.

Subsequently, a March 2014 rating decision increased the 20 percent rating for such disability to 30 percent effective March 24, 2010, the date of the Veteran's claim for an increased rating.  Although a higher rating has been assigned for that disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On a May 2013 substantive appeal form, the Veteran requested a Board hearing.  While the Veteran was scheduled for an October 2016 Board hearing, a June 2014 report of general information and an October 2016 signed statement from the Veteran indicate that he has withdrawn such hearing request.  See 38 C.F.R. § 20.704(e).

Additional evidence was received subsequent to a March 2014 supplemental statement of the case.  As the evidence is not pertinent to the issue decided below, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the CVA residual headaches.  The issue of entitlement to separate ratings for CVA residuals is addressed in the REMAND portion of the decision.


FINDING OF FACT

For the entire period on appeal, the Veteran's CVA residual headaches have been manifested by severe headaches occurring once every week or 10 days; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for CVA residual headaches have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8009, 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In the March 2014 rating decision, and accompanying supplemental statement of the case, the RO apparently based its decision to increase the 20 percent rating for status post CVA, residual headaches and visual difficulties (claimed as vision loss and migraines), primarily on the rating criteria for migraine.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, the Board will adjudicate the appeal specifically with respect to the CVA residual of headaches and address other potential CVA residuals separately in the remand section below.

Increased Rating-CVA Residual Headaches

In a September 2010 notice of disagreement, the Veteran contends that a VA examiner incorrectly indicated that the he is able to perform ordinary activities during an attack of migraine headaches.  He further contends that his migraines have prevented him from performing his job, due to having to take more frequent breaks until the headaches subside, and that he gets blurred vision and cannot even drive sometimes because of these headaches.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

CVA residuals warrant a minimum 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  However, residuals are to be evaluated separately.  The Veteran's service-connected CVA residual headaches has been assigned a 30 percent rating, effective March 24, 2010, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent is warranted for migraine with characteristic prostrating attacks averaging one in 2 months over last several weeks, and a noncompensable (zero percent) rating is warranted for migraine with less frequent attacks.

By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).  Additionally, "productive of" for purposes of Diagnostic Code 8100 can either mean producing or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not require unemployability, as such requirement would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  However, migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent rating criteria.

Facts and Analysis

The evidence for consideration here includes VA examinations from November 2010 and February 2014.  Both VA examiners addressed multiple conditions in the examination report, but the Board will focus on the examiners' assessment of the Veteran's migraine headache complaints.

The November 2010 examiner noted that the Veteran reported the following symptoms and treatment: having severe headaches three times per week and has a migraine headache about twice per month; headaches occur on the left back of head and are accompanied by sensitivity to light and sound; progressively worse course since onset; takes Fioricet, one twice per day as needed for headaches with a fair response; and was not taking daily medication for headache prevention.  Additionally, the examiner described the Veteran's headache frequency (at least weekly but not daily), duration (hours), and severity (ordinary activity possible but limited).  The examiner noted that the Veteran was currently employed full-time as an IG inspector and that, during the past 12-month period, he lost one week of work, mainly due to headaches.  The reported diagnosis was status post left CVA.  The Board notes that the Veteran contends that the VA examiner incorrectly indicated that the he is able to perform ordinary activities during an attack of migraine headaches.  However, the Veteran was afforded another VA examination in February 2014.

The February 2014 VA examiner reviewed the Veteran's claims file and performed an in-person examination.  The reported diagnosis was a central nervous system condition and vascular disease, i.e., thrombosis, TIA or cerebral infarction, which was diagnosed in 2001.  The Veteran stated that he had a stroke during his active duty and complained of still having severe headaches.  The reported medication for headaches was Fioricet tablets, one twice a day.  The examiner indicated that the Veteran's central nervous system condition affected his ability to work.  The Veteran indicated that when he has severe headaches, he will have to go and be in a dark area for a while; that the headaches are more frequent and sometimes more severe than they were 3-4 years ago; he will get headaches about once every week or 10 days; headaches are located in the left parietal area; and headaches will last about an hour if he takes medication.

The Board notes that, apart from the VA examinations, the evidence of record does not include any relevant migraine or headache medical records.  In this regard, the Veteran, in his October 2016 statement, indicated that he would like "the evidence of record to stand in deciding [his] case."

Based on the foregoing evidence of record, the Board finds that a rating in excess of 30 percent for headaches is not warranted.  The Board finds that the evidence does not show that the Veteran has headaches with very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

While 38 C.F.R. § 4.124a does not provide a specific definition for "very frequent," the VBA Manual M21-1 provides guidance regarding frequency of migraines as it applies to Diagnostic Code 8100.  Specifically, the VBA Manual M21-1 states that the overall rating criteria structure in 38 C.F.R. § 4.124a, Diagnostic Code 8100, indicates that "very frequent" characteristic prostrating migraine attacks occur, on average, less than one month apart over the last several months.  See VBA Manual M21-1, III.iv.4.G.7.f.

The Veteran contends that his migraines have prevented him from performing his job, due to having to take more frequent breaks until the headaches subside, and that he gets blurred vision and cannot even drive sometimes because of these headaches.  While the evidence shows that the Veteran reported severe headaches that occur once every week to 10 days, such headaches have not been shown to be completely prostrating or capable of producing severe economic inadaptability.  Further, the November 2010 examiner indicated that the Veteran was employed full-time, only missing one week of work in the past 12-month period due to headaches.  Thus, while his headaches have had some effect on his employment, such headaches did not result in substantial work impairment, and accordingly, the Veteran's headaches are not capable of producing severe economic inadaptability.  The Veteran's contention regarding blurred vision is addressed in the remand section below.

Additionally, the evidence does not show that the Veteran has characteristic prostrating migraine attacks.  While the Veteran has described his headaches as migraines and reports taking medication for them, neither VA examiner reported a diagnosis of "migraine" or described the Veteran's headaches as resulting in a state equivalent to utter physical exhaustion or helplessness or extreme exhaustion or powerlessness.  Furthermore, as noted above, the Veteran requested that the evidence of record stand in deciding his case.  Additionally, in a January 2015 notice letter response, the Veteran indicated that he has no other information or evidence to give VA to support his claim.  As such, even considering the Veteran's contentions regarding his headaches causing him to take frequent breaks and sometimes preventing him from driving, the Board finds that the evidence does not show that such headaches have been productive of very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability.  This is so even when discounting any ameliorative effects of medication.

The Board considered whether a higher rating is warranted for the Veteran's headaches under other rating criteria and diagnostic codes.  Although Diagnostic Codes 8045 and 8046 provide for the assignment of ratings for headaches, evaluation under those diagnostic codes presuppose that the headaches are manifestations of a traumatic brain injury or cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046.  The evidence of record does not show that the Veteran's headaches arise from a traumatic brain injury or cerebral arteriosclerosis.

In sum, the Veteran's headaches do not rise to, or more closely approximate, the level of severity required by the criteria for a 50 percent rating in Diagnostic Code 8100, and the Board, therefore, finds that a rating in excess of 30 percent for the Veteran's headaches must be denied.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt rule is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 30 percent for CVA residual headaches is denied.


REMAND

The Board finds that further development is warranted for a determination regarding potential residuals of a CVA other than headaches.

The Veteran contends that he has had visual problems since his stroke in April 2001.  At the February 2014 VA examination, the examiner stated that the Veteran has right eye problems and generalized weakness episodes that are most likely as not due to the Veteran's CVA and are residuals of his CVA.  By way of background, in the February 2002 rating decision mentioned above, the RO granted service connection for status post CVA, residual headaches and visual difficulties (claimed as vision loss and migraines) under Diagnostic Code 8009 for hemorrhage from brain vessels, under organic diseases of the central nervous system.

According to 38 C.F.R. § 4.124a, with the exceptions noted, disability from certain diseases, to include hemorrhage from brain vessels, and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, 38 C.F.R. § 4.124a instructs to rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

Regarding the Veteran's vision problems, the Board notes that the Veteran has been afforded a VA eye examination in March 2011 and VA addendum opinions in June 2011 and August 2011.  The June 2011 examiner stated that the Veteran reported diplopia being always present on far horizontal gaze to the right.  The March 2011 examiner, who also provided the August 2011 addendum opinion, stated that the Veteran has intermittent diplopia that could be a residual of the service-connected left-sided stroke.  However, the Veteran's service treatment records, which includes an MRI from the time of his April 2001 stroke, show that the Veteran had a right-sided stroke.  Accordingly, the Board finds that a new VA eye examination, based on an accurate factual foundation, is warranted to determine the current severity of any eye problems that are residuals of his stroke.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding generalized weakness, the February 2014 VA examiner stated that, at the time of the examination, the Veteran's muscle strength was good and that his weakness episodes are not continuous but will come on at any time or place and can be frequent.  The Board finds that another VA examination is warranted to determine the current severity of any generalized muscle weakness that is a residual of his stroke even if it is not present during the actual examination.

Furthermore, on VA examination, any other residuals of the Veteran's CVA should be identified.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an evaluation with suitably qualified VA examiners for the purpose of ascertaining the Veteran's current level of disability due to residuals of status post CVA, except for headaches.  Specifically, the examiners should identify all of the Veteran's symptoms attributable to this disability and assess their severity, including any vision problems, to include diplopia, and generalized muscle weakness.

A rationale for all opinions expressed should be provided.  

2.  Finally, readjudicate the claim remaining on appeal, to include consideration of whether separate ratings are warranted for residuals (other than headaches), to include vision problems, such as diplopia, and generalized muscle weakness.  If any benefit sought remains denied, issue a supplemental statement of the case that addresses all of the residuals of the disability (except headaches) on appeal and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


